Rules for the operation of air services in the Community (recast) (debate)
The next item is the joint debate on the recommendation for second reading by Arūnas Degutis, on behalf of the Committee on Transport and Tourism, on common rules for the operation of air services in the Community (recast) (16160/4/2007 - C6-0176/2008 -.
The aim of this Regulation is the effective implementation of EU legislation on the internal air transport market. This is of critical importance for the effective and economic functioning of the air services market within the harmonised and coordinated rules.
This Regulation replaces and combines three existing regulations: the Regulation on the licensing of air carriers and the leasing of aircraft, the Regulation on free access for Community air carriers to intra-Community air routes and the Regulation on the liberalisation of air fares.
The Regulation we have in front of us today is for the most part based on experience acquired in the course of the implementation of relevant existing regulations.
Parliament completed its first reading of this Regulation in July 2007. The Council adopted its common position on 18 April 2008.
As rapporteur, I, together with the shadow rapporteurs, arranged in-depth discussions with interested parties and institutions. Moreover, after first reading in Parliament, we had several meetings with representatives of the country holding the Presidency of the Council to ensure that the issues we were working on were reflected in the common position.
Having thoroughly analysed the common position, I can confirm that it corresponds to the political agreement adopted by the Council last December, which reflects the issues that concern us fairly well.
With the aim of achieving appropriate implementation of social rights, reference is made in the annex to the document, based on the position of both the Commission and the Council, that the Member States should ensure adequate application of employment rules and conditions, including the maximum employment term and minimum rest periods.
From now on, as Parliament has stated, the transparency of air fares, including their presentation on the Internet, would be ensured.
The proposals on 'wet' and 'dry' aircraft lease agreements adopted by Parliament, as well as the position on restrictions on 'wet' aircraft leasing, have also been adopted.
Parliament has also succeeded in achieving the position that distribution between air traffic routes should depend on direct communication between the airports concerned.
The Council has unreservedly accepted 29 of Parliament's amendments and rejected 8, primarily because of technicalities.
Therefore, ladies and gentlemen, I believe that we can accept the Council common position. I do not think that any further amendments or a third reading would bring any significant results. We have achieved what we intended to achieve. Therefore, I would like to recommend that we accept the Council common position, as it has basically been influenced by Parliament's first reading.
This position was accepted by a majority in the Committee on Transport and Tourism.
Prompt adoption of this Regulation would enable the aviation sector to adapt to the upgraded legal environment because there would be only one regulation instead of three.
I do believe that these fundamental achievements would allow Members to support the common position without amendments and to vote in favour of the resolution.
Vice-President of the Commission. - (FR) Madam President, ladies and gentlemen, the proposal you are debating this evening is very important because it is going to allow us to modernise and supplement the 1992 Regulation that created the single aviation market.
Its main aim is to simplify and consolidate the existing legislation. I believe that the agreement on the table, following Parliament's first reading in July 2007 and the adoption of the Council's common position in November, allows us to achieve the main objectives.
Firstly, it cleans up the text by deleting the obsolete sections on the transition to the liberalised markets. The text is clarified and three Regulations are consolidated into a single text.
Secondly, it ensures effective and homogeneous application of the Community provisions by defining more precise and stricter criteria, for example as regards the granting and supervision of operating licences. It also tightens the monitoring of air carriers' financial viability.
Thirdly, it enhances the coordination among the Member States in relation to intra-Community services.
Fourthly, it improves passengers' rights, which is very important: the right to full information on the actual price of a ticket, including taxes, charges and fees, and the right not to be discriminated against on grounds of nationality or residence when purchasing a ticket.
I must highlight passengers' rights in particular because if we want to defend the European debates we must always remember that the citizens of Europe are the focus of our work. I am therefore very pleased to see the speed at which this issue is moving forward and I would once again like to highlight the work done by the rapporteur, Mr Degutis, and the Committee on Transport on this text, which has been significantly improved.
Given that there are few differences of opinion between the two institutions, I hope that we will be able to adopt this new text very soon and that it will enter into force without delay.
on behalf of the PPE-DE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, first I want to thank Mr Degutis warmly for the good cooperation on this liberalisation package. We have achieved good compromises and will support his report tomorrow. Consensus was soon reached on the broad lines of the aviation regulation we will be voting on tomorrow. As he said, that regulation takes us a big step forward towards reducing red tape.
Three existing Regulations have been put together into a legislative text that is easy to understand. Thanks to this common position, existing EU legislation on air services has been brought in line with current practice. In addition to the licensing of airlines, the regulation covers technical questions and price transparency, which is the subject I want to address in particular on behalf of my group.
From the outset we urged putting an end at last to the misleading adverts offering absurdly low air fares. We want to introduce substantial simplifications for the consumer, which are long overdue. This EU regulation will bring an end to the advertising tricks and inducements that often confuse the consumer. Airlines may no longer con consumers by advertising flights - especially on the Internet - at ridiculous fares of, for instance, EUR 9.99, and then face them with large extras in the form of taxes and charges.
In future air fares are to be set out in a comprehensible and transparent way. The consumer must be able to identify what proportion of the price goes to the state and how much goes into the pockets of the airline and airport. That applies above all to Internet offers. That is why we have also called for price transparency. We will be happy to vote for the report tomorrow.
on behalf of the PSE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, first I want to thank Mr Degutis for his good work and, of course, for the good cooperation. We are at last adopting the necessary update to the third liberalisation package. This recast text injects new clarity and efficiency, especially in regard to authorisation for placing in service, aircraft leasing, traffic distribution and air service safety. It also makes it clear that EU and national social legislation must be applied properly, regardless of the Member State in which the airline has its operational base. Nevertheless, the social and working conditions in European aviation remain a problem and need to be put back on the agenda. The text could not resolve the question of the insurance model in the event of airline bankruptcy either, because of its complexity. That is another task for the Commission.
The adoption of rules on price transparency is a great success. In future, it will no longer be possible to con European citizens with tempting offers. All customers will now be able to see not just the final price but also the proportion of the cost that goes to the airline, airport and state. That is a major contribution to consumer protection.
Once again, I thank the rapporteur for the good cooperation.
on behalf of the UEN Group. - (GA) Madam President, I commend this report. It shows how the institutions can work together in implementing amendments protecting passengers as well as consumers and the business community.
Air travel has changed dramatically in a very short period of time, benefiting passengers in a world that is becoming ever more globalised. The diversity of flights available today shows the enormous change in society as regards business practices and leisure. The increased competitiveness between airlines has resulted in more flights and cheaper flights for ordinary passengers.
We saw how this happened overnight in my own country - Ireland - with the introduction of deregulation in the aviation industry and the birth of Ryanair. Constant competitiveness in the industry has led to a wider choice and cheaper flights. This, of course, has created employment and, in some cases, has improved regional economy.
Nevertheless, it would be remiss for us do disregard the negative aspects of this large development in the aviation industry in Europe, which has led to certain social and safety issues.
Airline profits should not undermine passenger and staff safety or other social aspects. I commend the recommendations from both Parliament and Council on these aspects. More cooperation and understanding and a more effective market must exist between Member States for the air travel market to develop in a sustainable fashion. We have already seen how price transparency has benefited passengers.
Air transport will be in constant change as life and society changes. However, we must have a unified approach for all those developments to be sustainable and for them to benefit all who depend on the industry. I commend the rapporteur, Mr Degutis, for his work and I wholeheartedly welcome the cooperation of Parliament and Council. We will vote for this report here tomorrow.
on behalf of the GUE/NGL Group. - (CS) This Regulation governs the licensing of carriers to lease aircraft (both with crew and without crew) and free access to intra-Community air routes including certain derogations, particularly for public service obligations. In addition to financial fitness requirements, the Regulation calls for more emphasis on the importance of complying with safety standards, with regard to leasing too. Restrictions in the Regulation aim, in particular, to reduce the likelihood of social dumping and to ensure that within the framework of the European Economic Area carriers operate more transparently. I do not totally agree with the previous speaker that Ryanair is the ideal example of how to deal with air traffic conditions. I congratulate the rapporteur on reaching an agreement both with the Commission and the Council and I welcome the result, in spite of the fact that a general consensus has not yet been reached regarding certain social conditions (working time and maximum working hours). The GUE/NGL Group welcomes and supports the Regulation.
Madam President, I would like to thank Mr Degutis for his excellent report and the work he has done over recent weeks.
Apart from flight delays, the most complaints that I receive against airlines concern the way that they lure people with what appear to be low fares and conveniently tell them the true cost only at the very end of the process. Low-fare airlines have perfected this art over recent years.
Now, not only will the customers see the true price, but also the security taxes levied by national governments will have to be highlighted separately. This transparency has to be a good thing, and I hope it will end what has been over recent years an exercise in deceit by some airlines which try to con the travelling public into believing they are buying a very cheap ticket when the opposite is true.
I must also make mention of the report's tightening of the 'wet lease' rules for aircraft outside the EU and its commitment to ensuring that social dumping is not acceptable when airlines lease in aircraft - again, something that has happened in the past.
There are concerns that the number of 'wet leased' aircraft from outside the EU is at an unacceptable level, compromising not only our social laws but also our safety laws and undermining our own EU civil aviation industry, and our rapporteur has addressed this.
This is an excellent report for consumers, airline staff and European aviation. It is so good, in fact, that I am pretty sure airlines will already have started to look for any loopholes - again, another thing that has happened in the past and, again, another art that our airlines have perfected.
(PT) Madam President, Commissioner, at a time when the air transport sector is going through one of its most difficult crises due to the unparalleled rise in fuel prices, it is vital that we invest our attention and our legislative effort in measures that will help to maintain the strength and dynamism of this sector.
In this context, the commitment to improve the common rules for the operation of air services in the Community must cover some fundamental points: firstly, reinforcement of the financial fitness requirements for airlines, given the potential relationship between the financial soundness of carriers and safety; secondly, transparency in the setting of ticket prices with a clear indication, in addition to the basic cost, of the taxes, duties and other charges, and, finally, the unequivocal definition of public service obligations, including conditions resulting from specific constraints in the outermost regions and the need to safeguard competition.
The rapporteur proposes that we accept the Council common position. This means that, in addition to the points already mentioned, the main objectives identified by Parliament at first reading have been achieved. In effect, this text formulates and defines proper rules on the issues of operating licences, leasing of aircraft, public service obligations and traffic distribution rules, while reinforcing the internal market and passenger rights. It therefore gives the Commission the right to negotiate intra-Community traffic rights with third countries and reinforces the employment rights of those working in the sector.
I must therefore congratulate Mr Degutis on his work in this respect and support the acceptance of the Council common position without further amendment. Both arms of the legislative authority have worked to achieve an important agreement. Will the result help to overcome the crisis? I was pleased to hear the Commissioner's response. Will this help to ensure a better and more effective internal market in aviation that will be of benefit to the economy and people? We hope so.
(DE) Madam President, Commissioner, ladies and gentlemen, first let me congratulate Mr Arūnas Degutis warmly on this balanced report. It is particularly important today, in the age of the Internet, to provide greater price transparency in air fares and thereby prevent misleading offers, while also ensuring equal conditions of competition. That is the only way to achieve a minimum quality and, in the name of consumer protection, to protect people who have little or no experience in booking trips from being lured by misleading offers. In a sense, it is creating interoperability.
The need to observe social legislation is the second major point in the report and there is no doubt that Member States must ensure that both Community and national social provisions apply to airline employees if aircraft and their crew are leased out to cover peak season traffic or make up for the shortfalls of airline operators based in other countries. That responds to the needs of the airline operators, the needs of the employees and, in particular, the needs of the consumers.
(LT) I would like to highlight several points regarding the Regulation under discussion, which I believe are of huge importance to our citizens. First of all, it concerns passengers as well as airlines, their owners and flight crew.
Firstly, the anticipated measures would not only allow an increase in the transparency of air fares but would also help to combat misleading information, as has been mentioned before, as well as dishonest competition. Secondly, the Regulation sets out measures for increasing flight security, which is very important. Thirdly, the Regulation provides information on the social rights of flight crew and ways to safeguard them. Therefore, I too would like to congratulate Mr Degutis and thank him for his work. I am looking forward to tomorrow's vote.
(NL) Commissioner, ladies and gentlemen, to begin with I would like to take this opportunity to thank the rapporteur for his work and to congratulate him on the agreement reached with the Commission and the Council. This is about simplifying the rules in a great many areas.
It is far more than that though. I would like to endorse what has been said by fellow Members about the importance of transparency with regard to air ticket prices. That is a great step forwards. It has also always been an important demand from Parliament's side. Let us be absolutely clear: we have nothing against low prices, but the consumer should in all transparency have a clear idea in advance of the cost of buying an air ticket, inclusive of all costs. The same applies for that matter to all manner of extra services and insurance that customers have to explicitly request. Consequently, Mr Degutis, I am assuming that your report will be able to count on a very great deal of support from Parliament tomorrow.
(DE) Madam President, I want to take up a subject nearly all speakers have addressed, namely greater transparency in pricing, and emphasise what Mr Simpson rightly observed.
Anyone who has ever booked flights on the Internet - and many of us do so - knows that problems may arise not just in relation to price transparency but also if you do not fill in some little detail of the booking correctly. In that event, it all backtracks and you end up with far more insurance than you actually wanted and not a cheap ticket but one at an over-inflated price as a result of extra charges and insurance. The airlines themselves should not be promoting this practice and the Commission in particular and we in Parliament should monitor such behaviour. That is the only way to organise a sensible, customer-friendly system for our citizens.
(PL) Madam President, I would like to congratulate the rapporteur on a truly excellent report.
We have discussed aviation on many occasions at this part-session. Today we want to make a reality of the Regulations from some 16 years ago on common rules for the operation of air services in the Community. These amendments should help to improve safety and - I would stress this - the quality of aviation services as well as passenger protection. Clear information on flight ticket pricing is a particularly important issue. It is good that we are also considering the issue of permits to ensure that operators are reliable.
It is also good that the rights of air crews have been debated here today. At this point in time, when there is an enormous growth in aviation, regulation is vital. It should not, however, hamper new initiatives and should be in passengers' interests. We should also remember that flights start and end at airports, so a good service culture at airports is also essential.
(RO) The new form of the regulation strengthens and improves the existent legal provisions regarding the supervision of licenses for aircraft operation, rental, traffic distribution and price transparency.
I think that, this way, a better enforcement of the social legislation regarding rest periods and working time is ensured and the principle of non-discrimination between air operators and the principle of consulting airports about the air traffic distribution are introduced.
The amendments proposed to the new regulation also include the principle of conurbation, which represents a grouping of localities served by the same airport. This concept might also be used for the development of other types of infrastructures.
I think there should be no discrimination between passengers according to their place of residence or that of the tourism offices. For the people to have confidence in air services all air operators should meet the quality and safety standards and, especially, the ticket should indicate all applicable charges and tariffs explicitly.
Vice-President of the Commission. - (FR) Madam President, ladies and gentlemen, I would like to thank you sincerely for this debate and Parliament's commitment to seeing through to completion this text, which is essential to the functioning of the single aviation market. I think that we now have a balanced text that incorporates the most important changes and the European Parliament's main amendments at first reading.
I especially welcome the improvements proposed in relation to the place of establishment and the changes to the text on the conditions for granting and revoking licences, public service obligations and the distribution of traffic between airports.
However, above all, I support the position expressed by the majority of Members who spoke this evening concerning price transparency and passengers' rights. I would reiterate here in this debate that is very important for us to defend passengers' rights, to defend citizens' rights. We are thus all committed to transparency. I hope that when the regulation is applied it will be respected by all the airlines and by all those who sell tickets. The Commission will ensure that passengers' rights are always respected.
I am therefore delighted with the quality of the work that has been done and I think that the rapporteur has done an excellent job, with the help of the Commission and all those who participated in this debate, above all to defend passengers' rights.
rapporteur. - (LT) Even without knowing tomorrow's results, I would like to thank my fellow Members and the Commission representatives. I found this work interesting, useful, and full of challenges and pleasant moments. I would also like to wish the Commission success in implementing and monitoring this Regulation. As we well know, high prices would bring about hard times for most aviation companies and our priority would then be to defend passengers' rights, which could be especially unpleasant in case of bankruptcy. Once again, thank you to you all for your cooperation.
(CS) Madam President, I was also hoping to speak under the 'catch the eye' procedure about this report but I understand that there will probably not be enough time now. I would like it to be recorded in the Minutes at least then that I also wanted to speak about this report on air transport.
Mrs Roithová, we must maintain a time order. Five Members had already asked to speak and you had spoken on the previous report. We try to keep a balance so that we do not have the same Members speaking on all the reports, because the clock is ticking.
The debate is closed.
The vote will take place tomorrow at 12 noon.